THE COURT.
The sufficiency of the identical plans and estimates and the validity of the assessment levied upon plaintiff's lands thereunder are attacked upon this appeal by appellant herein upon substantially the same grounds as were urged in Ella L. Hersheyet al. v. Reclamation District No. 108 et al., ante, p. 550 [254 P. 542]. The main questions presented by this appeal were specifically disposed of in the case of Ella L. Hershey etal. v. Reclamation District 108 et al., supra. In appellant's opening brief he concedes the legality of the assessment levied upon all the lands within the district "for drains, levees, pumps and other matters incident to reclamation as the same had always been known and recognized prior to the amendment of section 3455, Political Code, as amended by the legislature of 1917 (Stats. 1917, p. 1197) and under the new section added to the Political Code by the legislature of 1921 . . . (Stats. 1921, p. 1590)." The objection specifically urged is to "that part of the assessment that has to do with the strictly irrigation features." No other questions not decided in the case above referred to are raised in appellant's opening brief. In the reply brief appellant questions the correctness of two findings *Page 800 
upon minor matters which could not in any event affect the result of the decision. Upon the grounds heretofore stated the judgment appealed from is affirmed.